Citation Nr: 1115071	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-49 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vision loss.

4.  Entitlement to service connection for peripheral neuropathy, upper extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2008.

The issues of service connection for a visual disability and peripheral neuropathy of the upper extremities are addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  At is at least as likely as not that bilateral hearing loss was of service onset.

2.  Tinnitus is secondary to bilateral hearing loss.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) need not be discussed. 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thresholds higher than 20 decibels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service treatment records show that the Veteran's entrance examination audiometer disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
--
5
LEFT
-5
-5
-10
--
10

On the separation examination in September 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
20
LEFT
5
0
0
--
5

The separation examination report shows that the Veteran was diagnosed as having high frequency hearing loss, not disqualifying.  

Although none of these findings meets the requirements of 38 C.F.R. § 3.385, which defines a hearing loss disability for VA service connection purposes, as can be seen, there was a decline in hearing acuity at several frequencies in both ears, and he was diagnosed as having a high frequency hearing loss at separation.  

On an authorized VA audiological evaluation in July 2008, the Veteran stated that he had been exposed to cannons, gunfire, and explosions for 19 months as an artillery surveyor in service.  He had recreational noise exposure from hunting, and occupational noise exposure from diesel engines and tractors.  He reported bilateral, occasional tinnitus, which the examiner opined was most likely due to hearing loss.  The examiner also stated that it was more likely than not that both the hearing loss and tinnitus were of the same etiology.  

Audiometric examination disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
70
65
LEFT
35
35
40
65
75

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 80 in the left ear.  The Veteran was diagnosed as having a mild sloping to severe sensorineural hearing loss, bilaterally.  The examiner opined that it was less likely than not that the Veteran's hearing loss/tinnitus were due to acoustical trauma, because the separation audiogram showed normal hearing.  

A hearing evaluation provided in October 2008 by Southwest Collegiate Institute for the Deaf resulted in a conclusion that the Veteran was an artillery surveyor and directed fire for 19 months.  He had a mild to severe sensorineural noise-induced hearing loss, which likely began in service.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board finds the Veteran's statements to be credible. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In evaluating the evidence, the VA examination is inadequate because the examiner did not address service medical evidence favorable to the Veteran, namely, the comparative decline in hearing loss from the entrance to the separation examinations, and the diagnosis of high frequency hearing loss noted at that time.  Although the private examination did not review the service treatment records, the opinion was based on a credible history of significant noise exposure in service.  In this regard, the Veteran's DD Form 214 confirms that he was an artillery surveyor.  His service treatment records show that he served in Vietnam from July 1968 to August 1969.  

Thus, the positive nexus opinion, based on a credible history of inservice noise exposure, together with the decline in puretone thresholds shown in service, and the diagnosis of high frequency hearing loss shown at separation, are sufficient to place the evidence in relative equipoise.  Therefore, service connection for bilateral hearing loss hearing loss is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With respect to tinnitus, such was not shown in service, and according to the July 2008 VA examination report, he did not recall when tinnitus had begun.  Nevertheless, the examiner at that time concluded that tinnitus was most likely due to hearing loss, which the Board finds to be service-connected.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  This evidence in the Veteran's favor outweighs the negative evidence, and, accordingly, service connection for tinnitus is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b).  




(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Concerning the issue of service connection for an eye condition, none of the examinations have explicitly addressed the presence or absence of diabetic retinopathy, or the question of whether any of the Veteran's other eye conditions (pseudophakia in both eyes; status post retinal detachment in the lefts eye with secondary glaucoma) were aggravated by the service-connected diabetes mellitus.  

The Veteran contends that he has an eye disability which is secondary to diabetes mellitus.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2007); see Allen v. Brown, 8 Vet. App. 374 (1995).  

According to a VA treatment record dated in October 1999, the Veteran had been seen in the eye clinic earlier that month, and had been diagnosed as having bilateral cataracts.  The report of the October 1999 eye examination is not of record, however.  He underwent cataract surgery on the right eye in January 2000, and in the left eye in December 2000, and has since been diagnosed as having pseudophakia in both eyes.  The report of October 1999 eye examination should be obtained, particularly as the Veteran had not undergone any eye surgery at that point.  Moreover, although he had not been diagnosed as having diabetes mellitus at that time, his blood glucose level was abnormal at 509.  

Subsequent VA and private medical records show that the Veteran was treated for a retinal detachment of the left eye initially in January 2008.  In March 2008, he was hospitalized in Midland Memorial Hospital for surgery.  He underwent vitrectomy with closure of the macular hole and repair of retinal detachment with silicone oil injection.  He was diagnosed as having recurrent retinal detachment and full thickness macular hole of the left eye.  

On a VA general medical examination in June 2008, it was noted that retinal detachment was not a complication of diabetes mellitus, because it was not directly linked.  In addition, it was not a condition that was worsened or increased by the Veteran's diabetes mellitus.  

On a VA compensation examination of the eyes in June 2008, a history of surgery for repair of left eye retinal detachment was noted.  The Veteran had pseudophakia in both eyes.  He was diagnosed as having poor vision in the left eye, status post retinal detachment repair, and glaucoma in the left eye, secondary to the retinal detachment repair.  The opinion was that poor vision in the left eye was due to retinal detachment in January 2008.  

On a VA examination of the eyes in October 2009, a history of cataract surgery in both eyes and retinal detachment repair in the left eye was reported.  He also had a history of secondary glaucoma in the left eye.  The examiner concluded that blurry vision in the left eye was due to retinal detachment, and glaucoma in the left eye was more likely than not due to the retinal detachment or subsequent retinal detachment repair.   He was also diagnosed as having pseudophakia.  

As can be seen, none of these examinations explicitly addressed the presence or absence of diabetic retinopathy, nor is there a clear opinion as to whether any of the eye conditions noted on these examination, i.e., pseudophakia, status post cataract surgery bilaterally; status post left retinal detachments; and glaucoma, were caused or aggravated by service-connected diabetes mellitus.  Accordingly, an examination which addresses these deficiencies must also be provided.  

With respect to the issue of service connection for peripheral neuropathy of the upper extremities, the June 2008 VA examination report found no neuropathic symptoms in the upper extremities.  That examination, however, also found no such symptoms to be present in the lower extremities, whereas a VA examination specifically of the peripheral nerves of the lower extremities several months later, in January 2009, found peripheral neuropathy to be present in the lower extremities.  Accordingly, the Board finds that the June 2008 examination cannot be relied upon to demonstrate the absence of peripheral neuropathy on the upper extremities.  Thus, a VA peripheral nerves examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of an eye examination performed at the Big Spring VAMC eye clinic in October 1999 (most likely during the week prior to October 25, 1999).

2.  Thereafter, schedule the Veteran for a VA examination of the eyes, to determine the following:
* Is diabetic retinopathy present?
* Is it at least as likely as not that any eye condition currently present, to include pseudophakia, status post cataract surgery bilaterally; status post left retinal detachments; and glaucoma, was caused or aggravated (permanently worsened) by service-connected diabetes mellitus?  
It is essential that the examination explicitly address the presence or absence of any complication of diabetes mellitus involving the eyes, including diabetic retinopathy.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  

3.  Schedule the Veteran for a VA examination of the peripheral nerves, to ascertain whether the Veteran has any neuropathic symptoms in the upper extremities which are due to, a complication of, or aggravated by (permanently worsened by) service-connected diabetes mellitus.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  

4.  After completion of the above and any additional development deemed necessary, readjudicate the claims.  If any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


